     Case 3:15-cv-00059-PDW-ARS Document 317 Filed 04/23/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

State of North Dakota, et al.,                 )
                                               )       ORDER TO STAY
                       Plaintiffs,             )
                                               )
       vs.                                     )       Case No. 3:15-cv-59
                                               )
U.S. Environmental Protection Agency,          )
et al.,                                        )
                                               )
                       Defendants.             )


       The Court held a status conference with the parties in the above-captioned action on April

21, 2020. Doc. No. 313. During the status conference, the parties mutually agreed that the Court

should stay this action in all respects, including consideration of the pending motions, for sixty (60)

days, in light of the Notice of Final Rule filed by Defendants on April 21, 2020. Doc. No. 316.

       For good cause shown, all proceedings in this case are hereby STAYED for a period of sixty

(60) days from the date of this Order. The parties shall also file a status report with the Court sixty

(60) days from the date of this Order. If an extension of the stay is warranted, the parties may

inform the Court of the need for an extension in the status report.

       IT IS SO ORDERED.

       Dated this 23rd day of April, 2020.

                                               /s/ Peter D. Welte
                                               Peter D. Welte, Chief Judge
                                               United States District Court
